          Case 1:18-cr-00381-RBW Document 1 Filed 12/20/18 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                    Holding a Criminal Term

                             Grand Jury Sworn in on May 3, 2018


UNITED STATES OF AMERICA                     :      CRIMINAL NO.
                                             :
               v.                            :      GRAND JURY ORIGINAL
                                             :
 MADANI ILARA TEJAN,                         :      VIOLATION:
                                             :      18 U.S.C. ' 751(a)
                      Defendant.             :      (Escape from Custody)


                                       INDICTMENT

       The Grand Jury charges that:

                                         COUNT ONE

       On or about August 16, 2018, within the District of Columbia, MADANI ILARA TEJAN,

did knowingly escape from the custody of the Bureau of Prisons, an institutional facility in which

he was lawfully confined at the direction of the Attorney General by virtue of a judgement and

commitment of the United States District Court for the District of Maryland upon conviction for

the commission of Conspiracy to Interfere with Commerce by Robbery, in violation of Title 18,

United States Code, Section 1951(a).

       (Escape from Custody, in violation of Title 18, United States Code, Section 751(a))


                                             A TRUE BILL:


                                             FOREPERSON.


Attorney of the United States in
and for the District of Columbia.
